                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


DRIFTLESS AREA LAND CONSERVANCY                      No. 19-cv-1007
and WISCONSIN WILDLIFE FEDERATION,

                  Plaintiffs,

       v.

MICHAEL HUEBSCH, REBECCA VALCQ,
ELLEN NOWAK, and PUBLIC SERVICE
COMMISSION OF WISCONSIN,

                  Defendants.


                                 JOINT NOTICE OF APPEAL


       Notice is hereby given that American Transmission Company LLC, by its corporate

manager ATC Management Inc. (“ATC”), Dairyland Power Cooperative (“Dairyland”), and ITC

Midwest LLC (“ITC Midwest”), the putative intervenor-defendants in the above-captioned case,

hereby appeal to the United States Court of Appeals for the Seventh Circuit the February 18,

2020 Opinion and Order denying ATC’s, Dairyland’s, and ITC Midwest’s motions to intervene

in the above-captioned matter.



                     [The remainder of this page is intentionally left blank]
Dated: February 27, 2020

Respectfully submitted,

 PERKINS COIE, LLP                             FREDRIKSON & BYRON, P.A.

 /s/ Brian H. Potts                            /s/ Lisa M. Agrimonti______________
 Brian H. Potts (Wis. Bar No. 1060680)         Lisa M. Agrimonti (Wis. Bar No. 1032645)
 David R. Zoppo (Wis. Bar No. 1094283)         Haley L. Waller Pitts (Wis. Bar No. 1115291)
 Mary N. Beall (Wis. Bar No. 1115830)          John P. Pavelko (MN Bar No. 0398495)
 33 East Main Street, Suite 201                200 South 6th Street, Suite 4000
 Madison, WI 53703-5118                        Minneapolis, MN 55402
 Tel: (608) 663-7460                           Tel: (612) 492-7000
 Fax: (608) 663-7499                           Fax: (612) 492-7077
 Email: bpotts@perkinscoie.com                 Email: lagrimonti@fredlaw.com
         dzoppo@perkinscoie.com                         hwallerpitts@fredlaw.com
         mbeall@perkinscoie.com                         jpavelko@fredlaw.com

 Attorneys for American Transmission           TAFT STETTINIUS & HOLLISTER LLP
 Company LLC and ATC Management Inc.           Valerie T. Herring
                                               (Wis. Bar No. 1076996)
                                               2200 IDS Center
                                               80 South 8th Street
                                               Minneapolis, MN 55402-2157
                                               Tel: (612) 977-8400
                                               Fax: (612) 977-8650
                                               Email: vherring@taftlaw.com

                                               Attorneys for ITC Midwest LLC

 WHEELER, VAN SICKLE &
 ANDERSON, S.C.

 /s/ Jeffrey L. Landsman
 Jeffrey L. Landsman (Wis. Bar No. 1017670)
 Justin W. Chasco (Wis. Bar No. 1062709)
 44 East Mifflin Street, Suite 1000 Madison,
 WI 53703
 Tel: (608) 255-7277
 Fax: (608) 255-6006
 Email: jlandsman@wheelerlaw.com
          jchasco@wheelerlaw.com

 Attorneys for Dairyland Power Cooperative
